Case 1:13-cv-00499-MAC-ZJH Document 155 Filed 07/03/19 Page 1 of 5 PageID #: 3680




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      BEAUMONT DIVISION

   SATHEESH KANNAN MARIMUTHU,                             )
   BALAMURUGAN MARIMUTHU,                                 )
   MURUGANANDAM ARUMUGAM,                                 )
   MURALIDHARAN ARUMUGAM,                                 ) Civ. No. 1:13-cv-00499-MAC-ZJH
   SATYANARAYANA ELLAPU, MOORTHY                          )
   NADHAMUNI, RAJENDRAN SAPPANI,                          )
   RAJENDRAN SUBRAMANI, VENKATA                           )
   SATYA SIVAGI RAO TALABATHULLA, and                     )
   SAMMANASUNATHAN SILUVAIMUTHU,                          )
                                                          )
                                 Plaintiffs,              )
          v.                                              )
                                                          )
   SIGNAL INTERNATIONAL LLC, SIGNAL                       )
   INTERNATIONAL, INC., SIGNAL                            )
   INTERNATIONAL TEXAS, G.P., SIGNAL                      )
   INTERNATIONAL TEXAS, L.P., MALVERN C.                  )
   BURNETT, GULF COAST IMMIGRATION                        )
   LAW CENTER, L.L.C., SACHIN DEWAN, and                  )
   DEWAN CONSULTANTS PVT. LTD. (a/k/a                     )
   MEDTECH CONSULTANTS),                                  )
                                                          )
                                 Defendants.              )

     PLAINTIFFS’ NOTICE UPDATING THE COURT ON STATUS OF THE SIGNAL
                 BANKRUPTCY PROCEEDING AS OF JULY 3, 2019

         The Plaintiffs in the above-referenced action (the “Plaintiffs”) submit this Notice Updating

  the Court on Status of the Signal Bankruptcy Proceeding as of July 3, 2019.

         As noted in Plaintiffs’ prior notices, the Signal Entities filed voluntary petitions for relief

  under Chapter 11 of Title 11 of the United States Code on July 12, 2015. In re Signal Int’l, Inc, et

  al., No. 15-11498 (Bankr. D. Del. July 12, 2015) in the United States Bankruptcy Court for the
Case 1:13-cv-00499-MAC-ZJH Document 155 Filed 07/03/19 Page 2 of 5 PageID #: 3681




  District of Delaware (the “Bankruptcy Court”).1 On November 24, 2015, the Bankruptcy Court

  entered its Findings of Fact, Conclusions of Law and Order Confirming Debtors’ First Amended

  Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [ECF No. 555] (the

  “Confirmation Order”), confirming the Signal Entities’ plan of liquidation, which implemented

  the plan support agreement among the Plaintiffs, the Signal Entities and certain other parties, for

  the settlement of, inter alia, the Plaintiffs’ claims against the relevant Signal Entities. Pursuant to

  the Plan, a litigation trust (the “Signal Litigation Trust”) has been created for the distribution of

  the settlement proceeds. That process remains ongoing, as the Signal Litigation Trust distributed

  Trust Claim Forms in February 2015 and the Plaintiffs received 60 days from the distribution date

  to submit their claim forms, which deadline was subsequently extended through June 15, 2016.2




  1
         The other entities are: Signal Ship Repair, LLC (Case No. 15-11499), Signal Int’l, LLC
  (Case No. 15-11500), Signal Int’l Texas GP, LLC (Case No. 15-11501), and Signal Int’l Texas,
  L.P. (Case No. 15-11502). By the Bankruptcy Court’s order, all five cases are being jointly
  administered with the Signal Int’l, Inc. case. In re Signal Int’l, Inc., No. 15-11498 (Bankr. D. Del.
  July 14, 2015), ECF No. 55.
  2
          With respect to the claims against the Burnett Defendants, nine of the ten Plaintiffs have
  reached a settlement with the Burnett Defendants. The Burnett Defendants have satisfied their
  obligations under the settlement agreement and the nine participating Plaintiffs expect to dismiss
  their claims against the Burnett Defendants in the near future.

         The lone Plaintiff that is not participating in the settlement with the Burnett Defendants is
  Venkata Satya Sivagi Rao Talabathulla. Plaintiffs’ counsel has been unable to locate Plaintiff
  Venkata Satya Sivagi Rao Talabathulla to obtain his consent to settle. In the related cases against
  Signal International, LLC, consolidated in the Eastern District of Louisiana under case number
  2:14-cv-02911-SM-DEK, Samuel et al. v. Signal International, LLC et al., Judge Morgan entered
  an order on August 5, 2016, requiring Plaintiff Venkata Satya Sivagi Rao Talabathulla to
  communicate with counsel within sixty days of the order. Plaintiff Venkata Satya Sivagi Rao
  Talabathulla did not communicate with counsel and Judge Morgan entered a judgment on
  December 29, 2016, dismissing with prejudice all pending claims he had against the Dewan
  Defendants. Plaintiffs’ counsel intends to file a motion to withdraw as counsel for Plaintiff
  Venkata Satya Sivagi Rao Talabathulla.

                                                    2
Case 1:13-cv-00499-MAC-ZJH Document 155 Filed 07/03/19 Page 3 of 5 PageID #: 3682




         Counsel for the Plaintiffs has recently been informed by the Trustee that the party whose

  payments on a certain not were to fund the Trust, is in default, and that the Trustee intended to ask

  the bankruptcy court for permission to liquidate the note in a sale to one of three bidders. The

  Trustee has informed counsel that this proposed liquidation will likely result in payouts somewhat

  lower than originally anticipated, but to be made at an earlier date than if the note had been paid

  over its full term. On October 30, 2018, the Trustee filed its Rule 9019 Motion for Approval of a

  Compromise and Settlement with the Bankruptcy Court, seeking the entry of an order approving

  the compromise proposal. Objections, if any, to the compromise proposal were due by November

  29, 2018, under an extension from the Court [Bankr. Docket No. 870]. A Certificate was filed by

  the Litigation Settlement Trustee certifying there were no objections to the Motion [Bankr. Docket

  No. 872]. Accordingly, a hearing was held in the Bankruptcy Court on December 4, 2018, and

  there being no objections to the motion, the Court entered its Order granting the motion for

  approval of the Compromise and Settlement [Bankr. Docket No. 873].

         The Plan became effective on December 14, 2015. As of that date, pursuant to the

  Confirmation Order, “any suit, legal action, or other proceeding … in any forum in the United

  States that is released, stayed, or enjoined pursuant to Article XI of the Plan against or affecting

  any Released Party [the Signal Entities], shall be stayed, enjoined or otherwise prohibited from

  continuation as to any Released Party.” (Confirmation Order at 25.)

         On February 5, 2019, the Signal bankruptcy proceeding was closed in accordance with the

  confirmed plan [Bankr. Docket No. 883]. Part of that confirmed plan is for the Signal Litigation

  Trust to distribute proceeds to the Plaintiffs in this action, and others similarly situated. Those

  proceeds have not yet been distributed. Because of the termination of the bankruptcy case, the

  automatic stay is no longer in effect. Counsel for the Plaintiffs will review the relevant settlement



                                                   3
Case 1:13-cv-00499-MAC-ZJH Document 155 Filed 07/03/19 Page 4 of 5 PageID #: 3683




  agreements and court orders and determine if the appropriate course in this action at this time is

  dismissal, or some other procedural step seeking to preserve the jurisdiction of the Court until the

  settlement proceeds are distributed.

         With respect to the claims against Malvern C. Burnett, Gulf Coast Immigration Law

  Center, L.L.C., and Law Offices of Malvern C. Burnett, A.P.C. (together, the “Burnett

  Defendants”), the Plaintiffs have reached a settlement with the Burnett Defendants. The Burnett

  Defendants have satisfied their obligations under the agreement and, after coordinating with the

  plaintiffs in the related actions, the Plaintiffs will be dismissing their claims against the Burnett

  Defendants in the near future.

         With respect to the claims against Sachin Dewan and Dewan Consultants Pvt. Ltd. (a/k/a

  Medtech Consultants) (together, the “Dewan Defendants”), the Plaintiffs have reached a settlement

  with the Dewan Defendants. The Plaintiffs have been informed that the Dewan Defendants have

  satisfied their obligations under the agreement, and after coordinating with plaintiffs in related

  actions, the Plaintiffs expect to dismiss the claims against the Dewan Defendants in the near future.

         In light of the delay in distribution from the Signal Litigation Trust and the coordination

  needed to dismiss the claims against the Burnett Defendants and Dewan Defendants, the Plaintiffs

  respectfully request that the stay remain in effect for a further 120 days. The Plaintiffs will file a

  further status update in 120 days.



   Date: July 3, 2019                            By:     /s/Eric H. Findlay___
                                                 Eric H. Findlay
                                                 State Bar. No. 00789886
                                                 Walter W. Lackey, Jr.
                                                 State Bar No. 24050901
                                                 FINDLAY CRAFT, P.C.
                                                 102 N. College Ave., Suite 900
                                                 Tyler, TX 75702


                                                    4
Case 1:13-cv-00499-MAC-ZJH Document 155 Filed 07/03/19 Page 5 of 5 PageID #: 3684




                                               Telephone: (903) 534-1100
                                               Fax: (903) 534-1137
                                               efindlay@findlaycraft.com
                                               wlackey@findlaycraft.com

                                               Admitted Pro Hac Vice:
                                               James E. Dorsey (MN#137893)
                                               Sten-Erik Hoidal (MN #35241X)
                                               Timothy M. O’Shea (MN #386437)
                                               Lousene M. Hoppe (MN #387171)
                                               Andrew Johnson (MN #390783)
                                               FREDRIKSON & BYRON P.A.
                                               200 South Sixth Street, Suite 4000
                                               Minneapolis, MN 55402
                                               Telephone: (612) 492-7000
                                               Fax: (612) 492-7077

                                               ATTORNEYS FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record was served with the foregoing document via

  electronic mail by the Court’s CM/ECF filing system on July 3, 2019.

         I FURTHER CERTIFY that U.S. Mail sent to the address of record for Global Resources,

  Inc. has been returned undeliverable, therefore I am unable to serve a copy of these pleadings on

  Global Resources, Inc. The last known address of Global Resources, Inc. is:

                               Global Resources, Inc.
                               c/o Michael Pol
                               13 Herring Road
                               Beaumont, MS 39423-2055

                                              /s/Eric H. Findlay
                                              Eric H. Findlay




                                                 5
